               Case 19-17544-RBR          Doc 32    Filed 07/08/19     Page 1 of 11



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
In re:
SEVEN STARS ON THE HUDSON CORP.                              CASE NO.: 19-17544-RBR
                                                             CHAPTER 11
                       Debtor                 /


   DEBTOR IN POSSESSION’S APPLICATION TO RETAIN THE LAW OFFICE OF
      KATHLEEN A. DALY, P.A. AS SPECIAL COUNSEL FOR THE DEBTOR,
                 NUNC PRO TUNC TO THE PETITION DATE


         Seven Stars on the Hudson Corp, Debtor in possession, respectfully requests an order of

the Court authorizing the employment of Kathleen A. Daly, Esq. of the law office of Kathleen A.

Daly, P.A. (“Special Counsel”) as special counsel in this case and states:

         1. Chapter 11 Case. On June 5, 2019, the Debtor filed a voluntary petition under chapter

            11 of the United States Bankruptcy Code.

         2. Description of Debtor and Debtor’s Business. Debtor is a trampoline amusement park

            which operates out of its leased location at 5300 Powerline Road, Fort Lauderdale,

            Florida 33309 (“Premises”).

         3. Special Purpose. Special Counsel will represent the Debtor in connection with a lawsuit

            against the landlord of the Premises.

         4. Qualifications. Special Counsel has been selected because Special Counsel has

            experience in matters of this nature and is well qualified to provide necessary services

            to the Debtor.

         5. Terms of Compensation. The Debtor-In-Possession (“DIP”) and Applicant have agreed

            upon the following terms of compensation and reimbursement of actual, reasonable

            necessary expenses attendant to the proposed services of Applicant:
      Case 19-17544-RBR        Doc 32       Filed 07/08/19    Page 2 of 11



(i)   Fees:

      (a) Applicant received a pre-petition retainer of $5,000.00 from the DIP in April

         2019 (the “Pre-petition Retainer”). Upon Bankruptcy Court approval of the

         terms proposed herein, the principals of the Debtor-in–Possession, Jens Berding

         and Eddy Manzo-Berding (collectively, “Berdings”) shall advance an

         additional $2,500.00 to Applicant (the “Supplemental Retainer”), subject to the

         right of the Berdings to seek reimbursement of the Supplemental Retainer as a

         Chapter 11 administrative claim if and when funds are available to pay such,

         and only upon subsequent motion and order of the United States Bankruptcy

         Court for the Southern District of Florida, Fort Lauderdale Division, in In re

         Seven Stars on the Hudson Corp, case number 19-17544-RBR (the

         “Bankruptcy Court”). The Pre-petition Retainer and Supplemental Retainer,

         totaling $7,500.00, are hereafter collectively referred to as “First Retainer.”

      (b) In addition, one-hundred twenty (120) days after entry of the order approving

         retention of Applicant, Applicant shall be entitled to the payment of a second

         retainer of an additional $7,500.00 (the “Second Retainer”). The Second

         Retainer shall be paid by the Berdings, subject to the right of the Berdings to

         seek reimbursement of the Second Retainer as a Chapter 11 administrative

         claim if and when funds are available to pay such, and only upon subsequent

         motion and order of the Bankruptcy Court. The First Retainer and Second

         Retainer (totaling $15,000.00) are sometimes hereinafter referred to

         collectively as the “Retainers.”
       Case 19-17544-RBR        Doc 32     Filed 07/08/19     Page 3 of 11



       (c) The Applicant shall bill against, and be paid from, the Retainers at her standard

          billable rate of $250.00 per hour. The DIP reserves to the right to object in

          writing to the bills of the Applicant. In turn, Applicant reserves the right to

          withdraw from the Retainers to be approved herein, such withdrawal only to be

          effective upon order of the Bankruptcy Court so authorizing if any such

          payment disputes are not resolved by mutual agreement.

       (d) After exhaustion of the $15,000.00 provided under the Retainers, all work

          performed by Applicant shall be performed under a contingency fee

          arrangement whereby the Applicant shall be entitle to receive one-third (33 and

          ⅓ percent) of all gross funds actually recovered by and paid to the DIP as

          damages in the litigation to be brought by the Applicant on behalf of the DIP

          (the “Contingency Fee”). The first $15,000.00 of the Contingency Fee shall be

          deemed paid by crediting the payment of the initial $15,000.00 under the

          Retainers.

(ii)   Expenses:

       (a) Applicant shall be entitled to the payment of the actual, reasonable necessary

          expenses incurred in prosecuting the litigation contemplated by this retention

          (“Expenses”). Applicant shall present a billing of all such Expenses by the 15th

          of each month to the DIP (through both its bankruptcy counsel of record and

          the Principals) for the prior month’s expenses. Any month’s Expenses not

          requested by the 15th of the next month may be included in requests submitted

          in subsequent months.
        Case 19-17544-RBR          Doc 32     Filed 07/08/19     Page 4 of 11



        (b) The Expenses shall be paid to Applicant within 45 days of their submission to

              the DIP. Expenses shall be paid directly to Applicant by the DIP upon an order

              of the Bankruptcy Court so authorizing. In the event such order is not obtained,

              then the Expenses shall be paid by the Berdings, subject to the right of the

              Berdings to seek reimbursement of the paid Expenses as a Chapter 11

              administrative claim if and when funds are available to pay such, and only upon

              subsequent motion and order of the Bankruptcy Court.

        (c) The DIP reserves to the right to object in writing to the claimed Expenses of

              the Applicant. In turn, Applicant reserves the right to withdraw from the

              retention to be approved herein (such withdrawal only to be effective upon

              order of the Bankruptcy Court so authorizing) if any such payment disputes are

              not resolved by mutual agreement.

(iii)   Exclusive Bankruptcy Court Jurisdiction Over the Parties as to All Aspects of this

        Agreement

        (a) Applicant, DIP and the Berdings shall be subject to the exclusive jurisdiction

              of the Bankruptcy Court as to all aspects of professional compensation and

              reimbursement of expenses addressed herein.

        (b) Nothing contained herein shall limit the authority of the Bankruptcy Court to

              adjudicate any issues relating to the retention and compensation of

              professionals pursuant to Chapter 3 of Title 11, United States Code.

6. Disinterested. Debtor is informed and believes that Special Counsel is a disinterested

    person within the meaning of 11 U.S.C. § 101(14) and holds no interest adverse to the

    estate.
              Case 19-17544-RBR          Doc 32   Filed 07/08/19    Page 5 of 11



       7. Verified Statement. A verified statement of Kathleen A. Daly, Esq. in support of this

           application is attached hereto.

       WHEREFORE, the Debtor respectfully requests and order authorizing retention of

Kathleen A. Daly, Esq. of the Law Office of Kathleen A. Daly, P.A., as Special Counsel, nunc pro

tunc to the date of the Chapter 11 petition.

Dated: July 8, 2019                                By: /s/ Sonya Salkin Slott, Esq.
                                                           Sonya Salkin Slott, Esq.
                                                           FLBN 603910
                                                           The Salkin Law Firm, P.A.
                                                           PO Box 15580
                                                           Plantation, FL 33318
                                                           954-423-4469
                                                           Attorney for Debtor
Case 19-17544-RBR   Doc 32   Filed 07/08/19   Page 6 of 11
Case 19-17544-RBR   Doc 32   Filed 07/08/19   Page 7 of 11
              Case 19-17544-RBR          Doc 32      Filed 07/08/19    Page 8 of 11


                      Law Office of Kathleen A. Daly, P.A.
                                   515 N. Flagler Drive, Ste. P-300
                                    West Palm Beach, FL 33401
                                       (561) 293-8514 (Office)
                                        (917) 301-2437 (Cell)
                                        (800) 395-8692 (Fax)
                                        kdaly@kadalylaw.com



                        CONTRACT FOR LEGAL SERVICES

THIS CONTRACT FOR LEGAL SERVICES (“Agreement”) made and entered into this __ day
of July, 2019 by and between, JENS A. BERDING and EDDY MANZO-BERDING, each having
an address 2108 NE 63rd St., Ft. Lauderdale, FL 33305 (collectively the “Berdings ”) and SEVEN
STARS ON THE HUDSON CORP. (“Seven Stars” or “Client”), located at 5300 N. Powerline
Rd., Bay 6 & 7, Ft. Lauderdale FL 33309 (the “Premises). The LAW OFFICE OF KATHLEEN
A. DALY, P.A., 515 N. Flagler Drive, Ste. P-300, West Palm Beach, FL 33401, hereinafter is
referred to as "ATTORNEY":

WITNESSETH:

The CLIENT is the Chapter 11 Debtor in the bankruptcy case of In re Seven Stars on the Hudson
Corp, case number 19-17544-RBR (the “Bankruptcy Case”) currently pending in the United
States Bankruptcy Court for the Southern District of Florida, Fort Lauderdale division (the
“Bankruptcy Court”). The Berdings are the sole principals of the CLIENT and are authorized to
act on its behalf, subject to the requisite approvals of the Bankruptcy Court..

The retention of ATTORNEY contemplated by this Agreement is for legal services in
conjunction with a lawsuit to be commenced by the CLIENT against the landlord of the Premises
as well as other entities or persons acting against the Debtor’s interests in connection with its use
of the Premises.

By this retainer agreement, after Bankruptcy Court approval of the same, CLIENT hereby gives
to said ATTORNEY the exclusive right to take all legal steps to represent the CLIENT’S interests
with respect to the litigation noted above and ATTORNEY promises to work with CLIENT’S other
counsel in connection with the prosecution of all claims asserted and to be asserted in the
contemplated action noted above.

In April of 2019, CLIENT and the Berding Individuals were a party to a previous agreement for
the provision of legal services (the “April 2019 Agreement”) by the ATTORNEY. The
ATTORNEY received a $5,000.00 retainer payment in conjunction with the April 2019
Agreement. This Agreement supplants and replaces the April 2019 Agreement as to the CLIENT
without disturbing the $5,000.00 retainer already received by the ATTORNEY, as more fully
described in the financial terms described below.
              Case 19-17544-RBR         Doc 32    Filed 07/08/19     Page 9 of 11



Fees:

(a)     ATTORNEY received a pre-petition retainer of $5,000.00 from the CLIENT in April
2019 (the “Pre-petition Retainer”). Upon Bankruptcy Court approval of the terms proposed
herein, the Berdings shall advance an additional $2,500.00 to ATTORNEY (the “Supplemental
Retainer”), subject to the right of the Berdings to seek reimbursement of the Supplemental
Retainer as a Chapter 11 administrative claim if and when funds are available to pay such, and
only upon subsequent motion and order of the Bankruptcy Court. The Pre-petition Retainer and
Supplemental Retainer, totaling $7,500.00, are hereafter collectively referred to as “First
Retainer.”

(b)     In addition, one-hundred twenty (120) days after entry of the Bankruptcy Court order
approving retention of ATTORNEY, ATTORNEY shall be entitled to the payment of a second
retainer of an additional $7,500.00 (the “Second Retainer”). The Second Retainer shall be paid
by the Berdings, subject to the right of the Berdings to seek reimbursement of the Second
Retainer as a Chapter 11 administrative claim if and when funds are available to pay such, and
only upon subsequent motion and order of the Bankruptcy Court. The First Retainer and Second
Retainer (totaling $15,000.00) are sometimes hereinafter referred to collectively as the
“Retainers.”

(c)      The ATTORNEY shall bill against, and be paid from, the Retainers at her standard
billable rate of $250.00 per hour. The CLIENT reserves to the right to object in writing to the
bills of the ATTORNEY. In turn, ATTORNEY reserves the right to withdraw from the Retainers
to be approved herein, such withdrawal only to be effective upon order of the Bankruptcy Court
so authorizing if any such payment disputes are not resolved by mutual agreement.

(d)      After exhaustion of the $15,000.00 provided under the Retainers, all work performed by
ATTORNEY shall be performed under a contingency fee arrangement whereby the ATTORNEY
shall be entitle to receive one-third (33 and ⅓ percent) of all gross funds actually recovered by
and paid to the CLIENT as damages in the litigation to be brought by the ATTORNEY on behalf
of the CLIENT (the “Contingency Fee”). The first $15,000.00 of the Contingency Fee shall be
deemed paid by crediting the payment of the initial $15,000.00 under the Retainers.

Expenses:

(a)    ATTORNEY shall be entitled to the payment of the actual, reasonable necessary
expenses incurred in prosecuting the litigation contemplated by this retention (“Expenses”).
ATTORNEY shall present a billing of all such Expenses by the 15th of each month to the
CLIENT (through both its bankruptcy counsel of record and the Principals) for the prior month’s
expenses. Any month’s Expenses not requested by the 15th of the next month may be included in
requests submitted in subsequent months.

(b)   The Expenses shall be paid to ATTORNEY within 45 days of their submission to the
CLIENT. Expenses shall be paid directly to ATTORNEY by the CLIENT upon an order of the
Bankruptcy Court so authorizing. In the event such order is not obtained, then the Expenses shall
Case 19-17544-RBR   Doc 32   Filed 07/08/19   Page 10 of 11
Case 19-17544-RBR   Doc 32   Filed 07/08/19   Page 11 of 11
